Per Curiam.

The complaint alleges that while plaintiff was in defendant’s store she was “ by force and arms violently seized by a servant of defendant * * * and in the presence of many people falsely and maliciously accused of being a thief * * * that the servant refused to release plaintiff and arrested her and maliciously detained and imprisoned her.” The complaint is so indefinite as to fail to make clear what plaintiff’s cause of action may be, or else it plainly alleges a cause of action in assault, one in slander and one for false imprisonment.
*916The authority on which defendant’s motion was denied, namely, Stevens v. O’ Neill, 51 App. Div. 364, has no application whatsoever, although the complaint appears to have been like the present one, because no objection to the complaint was there made. The decision cited relates only to alleged errors committed on the trial.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
All concur; present, Guy, Bijur and Mullan, JJ.